                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                  Alexandria Division


EVOLUTION STRATEGIES,LLC,

                      Plaintiff,

                                                     Civil Action No. l:19-cv-592(AJT/TCB)

UNLIMITED MARKETING
ENTERPRISES,INC.,

                      Defendant.



                                             ORDER


       This matter is before the Court on the Report and Recommendation [Doc. 14] ofthe

Magistrate Judge recommending that Plaintiffs Motion for Default Judgment[Doc. 11] be

granted, and that a default judgment be entered in favor of Plaintiff in the total amount of

$955,981.03, consisting of $949,879.03 in monetary damages and $6,102.00 in attorney's fees

and costs. The Magistrate Judge advised the parties that objections to the Report and

Recommendation must be filed within fourteen (14)days of service and that failure to object

waives appellate review. No party has filed an objection to the Report and Recommendation

within fourteen days ofservice. Having conducted a de novo review of the record, the Court

adopts and incorporates the findings and recommendations ofthe Magistrate Judge.

Accordingly, it is hereby

       ORDERED that the Report and Recommendation [Doc. 14] be, and the same hereby is,

ADOPTED;and it is further

        ORDERED that Plaintiffs Motion for Default Judgment[Doc. 11] be, and the same

hereby is, GRANTED;and it is further
